Citation Nr: 0928265	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-00 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran served in various capacities with the Alabama 
Army National Guard and Army Reserves between August 1960 and 
1999 with multiple periods of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared and testified at a hearing held in 
November 2007 before a Decision Review Office at the RO, and 
at a Travel Board hearing held in March 2009 before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran's daughter was born in January 1986 and 
attained the age of 18 in January 2004.

2.  Prior to attaining the age of 18, the Veteran's daughter 
was diagnosed to have psychiatric disabilities including 
Bipolar I Disorder and Attention-Deficit/Hyperactivity 
Disorder - Combined Type.

3.  The evidence of record establishes a reasonable doubt 
that the Veteran's daughter was permanently incapable of 
self-support by reason of mental defects at or before she 
attained the age of 18.







CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for recognition of the Veteran's daughter as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age 18 have been met.  38 
U.S.C.A. § 101(4) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.57, 3.102, 3.315, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran argues that his daughter, prior to the age of 18, 
was incapable of self-support due to her psychiatric 
disabilities, and that she remains so.  He relates that she 
was problematic as a child and began treatment when she was 
13.  In addition, she had to be home-schooled the last two 
years of high school because she was unable to focus and 
concentrate in a classroom setting due to overwhelming stress 
and anxiety.  In further support of his claim, he submitted 
evidence from his insurance company showing that his daughter 
has been deemed disabled and, thus, has been continued to be 
covered under his health insurance.  He has also submitted or 
VA has obtained private treatment records from the daughter's 
private psychiatrist and from hospitals where she was treated 
on an inpatient basis.  He has also submitted letters from 
her private psychiatrist dated in January 2008 and May 2009.  
Finally, he has submitted evidence regarding his daughter's 
college schooling to show that she is in a special program 
for students with disabilities.  

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect by or before his or her 18th 
birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.356.  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his/her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled Veterans are not 
considered controlling.  Principal factors for consideration 
are:

1) that a claimant is earning his/her own support is prima 
facie evidence that he/she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his/her own efforts is provided with 
sufficient income for his/her reasonable support;

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his/her condition was such that he/she was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established;

3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356(b).

Here, the Veteran's daughter was born in January 1986.  She 
attained the age of 18 in January 2004, so evidence 
discussing her condition at that time is of prime importance.  
The current medical evidence shows the Veteran's daughter is 
diagnosed to have Bipolar I Disorder and Attention-
Deficit/Hyperactivity Disorder - Combined Type.

After reviewing the evidence of record, the Board notes that 
there is a lack of evidence regarding the Veteran's 
daughter's mental health status around the time of her 18th 
birthday in January 2004.  However, the Board finds that the 
evidence available sufficiently raises a reasonable doubt 
that the Veteran's daughter was incapable of self-support 
when she reached the age of 18 in January 2004.

The evidence shows that the Veteran's daughter's mental 
health issues manifested in 1999 around the age of 13.  She 
began seeing a therapist at that time.  Her first psychiatric 
hospitalization occurred in February 2000 at the age of 14.  
She was referred by her primary therapist for hospitalization 
due to being highly agitated and suicidal over the week 
leading to her admission.  She had been threatening suicide 
on a consistent basis over the past two to three months and 
was increasingly labile and difficult to manage in the home 
environment.  She was initially resistant to treatment and 
challenged unit rules, but gradually improved once she 
realized her cooperation was key for her success in returning 
home.  The final discharge diagnoses were affective disorder 
not otherwise specified (probably bipolar type II), 
oppositional defiant disorder and attention-
deficit/hyperactivity disorder.

She began to see her current psychiatrist in September 2001.  
His treatment notes indicate that she was initially working 
part-time after school for three hours, but she lost this job 
because she could not get along with her supervisor.  (See 
treatment note from June 2002.)  His treatment notes show her 
mental health condition was quite labile, and she was not 
compliant in taking her medications or with keeping 
appointments.

When she was seen in late January 2003, she had been on and 
off medications and was depressed, anxious and disorganized.  
She was staying up all night then sleeping during the day, 
showed little interest in her school work or social life, was 
often angry, and was having increased conflict with her 
parents.  She was put back on medications.  Her psychiatrist 
noted in his January 2008 letter that he did not know how she 
did on them because he did not see her again until April 
2005, over two years later.  At that time, she came in a day 
after being discharged from the hospital for psychiatric 
inpatient treatment.

Private hospital reports show that the Veteran's daughter was 
hospitalized in February 2005 by court order upon petition by 
the Veteran.  She was manic and psychotic at that time and 
was hospitalized at two separate facilities for approximately 
two months.    Her discharge diagnoses included bipolar mood 
disorder, most recent episode manic, severe with psychotic 
features.  The Veteran has stated that, since that time, his 
daughter has been repeatedly hospitalized (about eight times) 
with the last time in January 2009.  
  
With regard to her schooling, the Veteran testified that his 
daughter had to be home-schooled the last two years she was 
in high school because she could not cope with the classroom 
setting.  He submitted a letter dated in June 2002 that her 
private psychiatrist wrote in support of obtaining 
"homebound schooling."  In this letter, he indicated that 
her diagnoses were mood disorder, not otherwise specified 
(unspecified affective psychosis); attention-
deficit/hyperactivity disorder - combined type; and 
oppositional defiant disorder.  He stated that, with these 
diagnoses, it would be very difficult for the Veteran's 
daughter to conform to the behaviors expected of students in 
the classroom; it would be difficult for her to remain seated 
and quiet for extended periods of time combined with the need 
to paying close attention to her studies and to her teacher; 
and that the above disorders produce a tendency in sufferers 
to be inattentive, impulsive, impatient, intrusive and 
disruptive.  He wrote these disorders also tend to cause 
carelessness, forgetfulness, and tardiness; trouble following 
instructions, especially verbal ones; and that academics as 
well as personal interactions are affected.  The Veteran 
testified that his daughter was home-schooled through the 
Homebound program and that she graduated in May 2004, which 
the Board notes was timely.  

He also testified that she started college in 2005 or 2006 at 
the University of South Alabama through a special program for 
people with disabilities.  He said prior to finding this 
program she had been turned down by other universities.  
Significantly, he testified that she can only handle two 
classes per semester and that, despite having started in 
2005/2006, she has only completed two semesters.  She has 
returned to school for a third semester, but only because her 
mother quit her job and moved in with her to assist her.  He 
testified that, despite all their efforts to give their 
daughter an education, he does not believe she will be able 
to complete it because of her psychiatric disabilities and 
the problems they cause her.  Documents submitted by the 
Veteran show that his daughter receives special 
accommodations such as being able to make up work in case of 
a health crisis, additional time for exams and testing in a 
distraction-reduced environment.

With regard to her employability, the Veteran testified that 
his daughter has not been able to obtain or sustain a job, 
and that he has supported her financially all of her life.  
He said she only worked the one job while in high school but 
was let go because she either would not show up or could not 
cope with the children.  He said that she has tried to get 
jobs, but she either would not show up for the interview or 
she would be too anxious during the interview that she would 
do poorly and not get the job.  

The Veteran testified that his daughter has difficulty 
functioning as a normal person because she cannot stand 
crowds and she has no time management (i.e., cannot keep 
appointments, including medical).  In fact, the Veteran 
testified that his daughter had made several appointments 
with Social Security Administration to seek SSI benefits, but 
that she has missed or been late to them; thus, she is not 
receiving said benefits although she is eligible for them.  

Finally, the Veteran has submitted two statements from his 
daughter's private psychiatrist.  Although at the time of the 
January 2008 statement, the psychiatrist found the Veteran's 
daughter to be doing quite well, he stated that she could be 
completely normal between mood swings only to suddenly 
plummet into depression or surge into mania.  He noted that, 
since her initial admission in February 2000, she has been 
hospitalized four times, including ending up in the state 
hospital.  She has also been unable to hold a job for any 
extended length of time.  He stated that the odds are that 
this current period of normalcy will end at some time in the 
not too distant future.  He opined that it is unlikely that 
she will be able to support herself and earn enough money to 
pay for her medications as her instability has kept her from 
obtaining steady employment.  

In his May 2009 letter, her psychiatrist stated that, when 
she is in a manic or mixed state, she loses touch with 
reality and exhibits psychotic symptoms such as hyper-
religiosity and paranoia.  She talks loudly and incessantly, 
is intrusive, and unmanageable.  She becomes irritable, 
argumentative, aggressive and physically abusive.  Her 
interpersonal interactions become dysfunctional and she is 
unable to get along with others.  He stated that her 
inability to get along with co-workers is one reason she is 
unable to keep a job.  He further stated that when she gets 
into a depressed state, she becomes psychomotor retarded to 
the extent that she has no energy or motivation, everyday 
tasks become overwhelming, and she becomes withdrawn and 
neglects her appearance and hygiene.  In such a state, she is 
unable to interact with others, unable to hold a job, unable 
to think clearly and make sensible decisions, and often 
unable to care for herself.  He clearly states that her 
prognosis is not good and her history suggests that her 
bipolar disorder will remain brittle and difficult to manage.  
In addition, her attention-deficit/hyperactivity disorder 
symptoms of inattentiveness, hyperactivity and impulsivity 
merely compound the problems she experiences in getting along 
with co-workers, successfully completing work-related tasks 
and holding a job.  Thus, the psychiatrist opined that it is 
unlikely that she will ever be able to maintain a job and 
support herself as she lacks perseverance, concentration, and 
the ability to get along with supervisors and coworkers, and 
this has been so for her entire life.

Thus the evidence establishes that, prior to turning 18, the 
Veteran's daughter had difficulties academically and 
occupationally.  This is evidenced by her being placed in the 
Homebound program the last two years of her high school 
education, and her losing her part-time job after school due 
to not getting along with her supervisor.  The evidence also 
shows that she continues to have such problems.  The fact 
that she has only completed two semesters in four or five 
years of attending college despite having accommodations for 
her psychiatric disabilities and has had numerous 
hospitalizations during that same period are an indication 
that she has tremendous difficulties in performing 
academically, much less occupationally.

Moreover, the evidence also shows that she was living with 
her parents and being supported by them when she turned 18 as 
she was still in high school; however, the early 2005 medical 
records clearly show she had continued living with her 
parents despite the difficulties she created due to her 
behavior.  Moreover, although she moved away to attend 
college, it is clear that her parents are still supporting 
her, including her mother quitting her job to move in with 
her in an attempt to help her complete her third semester.  

Finally, since turning 18, there is no evidence to suggest 
that the Veteran's daughter's psychiatric disabilities have 
improved on any permanent basis.  Rather, the evidence shows 
she continues to have periods of decompensation requiring 
psychiatric hospitalization for stabilization.  Her private 
treating psychiatrist has clearly expressed his belief that 
her psychiatric disabilities cause instability in her mental 
health and affects her employability and interpersonal 
relationships.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering the available evidence, the Board finds 
that a reasonable doubt arises as to the Veteran's daughter 
being permanently incapable of self-support when she attained 
the age of 18.  The Board also finds the treating 
psychiatrist's statements as to her ability to obtain and 
sustain employment to be highly probative.  Thus, resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that his daughter was permanently incapable of self-support 
due to mental defect prior to her attaining age 18, and she 
continues to be so.  Thus the Board finds that the Veteran's 
daughter is a "helpless child" for benefits purposes. 


ORDER

Recognition of the Veteran's daughter as a "helpless child" 
on the basis of permanent incapacity for self-support prior 
to attaining age 18 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


